Citation Nr: 0533688	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  The 
veteran perfected a timely appeal of this determination to 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
the veteran's claim of entitlement to service connection for 
hearing loss must be remanded for further action.

The medical evidence in this case indicates that the veteran 
has current bilateral hearing loss for VA disability 
purposes.  The record, however, is unclear regarding whether 
the veteran's current hearing loss is linked to his period of 
active duty service.  

The record in this case indicates that the veteran served 
aboard the USS John F. Kennedy while in the Navy.  He was 
assigned to Attack Squadron 75 and states in his submissions 
to the Board that he was exposed to extensive airplane noise 
on a daily basis in his position servicing aircraft on board 
ship.  It is unclear from the record whether the veteran wore 
ear protection while performing his duties.  While possibly 
unrelated, the veteran's service medical records also 
indicate that the veteran was seen in service for blockage of 
the right ear.  He was assessed with a eustachian block in 
January 1983.  In addition, the veteran's service medical 
records indicate that he underwent a physical in July 1986 
that revealed whisper hearing test results of 15/15 in each 
ear.  His hearing was indicated to be normal upon service 
entrance, in November 1983 and upon discharge in April and 
June 1984.  No other test results are found in the record 
until April 1997 when the veteran was noted to have 20 
percent bilateral hearing loss.  In November 1997, it was 
noted that the veteran keeps active while hunting.  Finally, 
an audiogram performed in September 2001 indicated bilateral 
hearing loss for VA purposes.  The veteran has not been 
afforded a VA examination in connection with his claim.

Because the record lacks medical evidence addressing a link 
between the veteran's current disabilities with his active 
duty noise exposure, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  In this regard, the examiner should 
specifically offer an opinion as to the likelihood that the 
veteran's current hearing disability was caused by or had its 
onset during service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In determining that the veteran must be afforded a 
VA examination with respect to his claims, the Board observes 
that the veteran is competent to report that he has 
experienced a continuity of symptomatology.  See Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination to determine the etiology the 
veteran's current hearing loss.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  In this regard, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's disability was caused 
by or had its onset during service.  In 
so doing, the examiner should 
specifically comment on the veteran's his 
in-service audiograms, his in-service 
noise exposure aborad the USS John F. 
Kennedy, along with whether adequate ear 
protection was worn during this period, 
and whether the veteran has engaged in 
activities that may have exposed him to 
recreational or occupational noise after 
service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


